Citation Nr: 9918962	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, a friend, M. C.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for post-traumatic stress disorder (PTSD), and assigned an 
evaluation of 10 percent disabling, with an effective date of 
March 30, 1993.  The veteran appealed the issue of 
entitlement to a higher disability rating. 

A rating decision dated in April 1994 assigned a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29, 
effective March 22, 1993, and in December 1995, a hearing 
officer increased the veteran's PTSD evaluation to 30 
percent, effective May 1, 1993.  In January 1997, the Board 
remanded the claim for additional development, and in October 
1998, the RO increased the veteran's PTSD evaluation to 50 
percent, effective February 28, 1998.  However, since these 
increases did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The evidence shows that the veteran's service-connected PTSD 
rendered him demonstrably unable to obtain or retain 
employment as May 1, 1993.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the veteran's 
PTSD have been met as of May 1, 1993.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA outpatient, hospital and 
examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision in October 1993, the RO determined that 
service connection was warranted for PTSD, and assigned a 10 
percent rating with an effective date of March 30, 1993.  A 
rating decision dated in April 1994 assigned a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.29, 
effective March 22, 1993, and in December 1995, a hearing 
officer increased the veteran's PTSD evaluation to 30 
percent, effective May 1, 1993.  In October 1998, the RO 
increased the veteran's PTSD evaluation to 50 percent, 
effective February 28, 1998.  Accordingly, since the veteran 
was assigned a 100 percent evaluation between March 22, 1993 
and April 30, 1993, the issue is whether a rating in excess 
of that assigned by the RO is warranted for any period from 
May 1, 1993 to the present.   

The veteran asserts that a higher rating is warranted for his 
PTSD for the entire time period in issue.  Specifically, a 
review of the transcript from the veteran's hearing, held in 
March 1995, his written statements, shows that the veteran 
argues that he has flashbacks and nightmares, and that he is 
so averse to human contact that he has lived in the woods 
since about 1986.  He stated that he has not worked regularly 
since leaving a position with a railroad in the late 1980's, 
and that he currently lives in a 12" x 12" building.  He 
states that his primary contacts with others stem from weekly 
VA PTSD outpatient treatment, and going to a small grocery 
store with a friend about once every three to four days.  An 
acquaintance of the veteran stated that on one occasion the 
veteran choked her in bed while he was dreaming, and that she 
had witnessed the veteran's inability to be around others, as 
well as his difficulty in controlling his anger and anxiety.  

The veteran's service records show that he served in the 
Republic of Vietnam from November 1968 to November 1969, and 
that his awards include the Army Commendation Medal with 
"V" device which was awarded for bravery in combat during a 
Viet Cong sapper attack.  

VA outpatient records, dated between May 1993 and February 
1995, show that the veteran has received ongoing treatment 
for PTSD.  These reports further show that the veteran has 
reported ongoing symptomatology that includes intrusive 
thoughts of Vietnam, flashbacks, nightmares, difficulty in 
controlling his anger, violent thoughts and an inability to 
tolerate being around other people.  On one occasion, he 
reported that he had had a disagreement with a neighbor, and 
that he shattered the neighbor's rear car window with a farm 
tool as they drove down a dirt road.  He then waited outside 
the neighbor's home to assault him.  The episode had caused 
flashbacks.  In January 1995, he reported choking his 
girlfriend while he was in his sleep.  These reports are also 
remarkable for notations of extreme social withdrawal, and 
that the veteran was living in the woods. 

The claims file contains two VA hospital reports, dated in 
April 1993 and April 1994, respectively.  The 1993 report 
shows that the veteran was hospitalized with Axis I diagnoses 
of major depression, moderate, recurrent, and PTSD and 
chronic alcohol dependency.  He complained of anxiety, 
depression and frustration.  He reported that he was drinking 
excessively in order to sleep.  His Global Assessment of 
Functioning (GAF) score upon his release was 78.  He was 
prescribed Anafranil for control of his PTSD symptoms.  The 
1994 report shows that the veteran was admitted for an eight-
week PTSD program.  He stated he had worked for a railroad 
until about 1989, and that he was self-employed building 
pyrotechnic displays.  His GAF score upon his release was 70.

The claims file also includes four VA examination reports, 
dated in September 1993, February 1994, March 1995 and 
February 1998, which show that the veteran has consistently 
been diagnosed with PTSD.  One of these reports also contains 
an Axis I diagnosis of alcohol dependence in remission.  The 
only reported GAF scores were a score of 40 in March 1995 and 
a score of 35 in February 1998.  The February 1994 report is 
remarkable for psychological testing results which were 
considered valid and which noted that his combat scale 
suggested moderate to heavy combat exposure, and that he met 
the lifetime DSM-III-R criteria for PTSD, agoraphobia, major 
depression and alcohol abuse and dependence.  The February 
1995 report shows that the veteran was not employed, that he 
was living in the woods on his VA disability check, and that 
he supplemented his diet by hunting, fishing and digging up 
roots.

In its rating decision of October 1993, the RO assigned a 10 
percent rating for the veteran's PTSD under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, applying the criteria in 
effect prior to November 7, 1996.  Under such criteria, a 10 
percent rating for PTSD is warranted where the symptoms are 
less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
for PTSD is warranted when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people are severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating for PTSD is warranted where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or there 
was a demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132.  The criteria set forth in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent evaluation 
each offer independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994). 

After reviewing the totality of the evidence, the Board 
concludes that a 100 percent evaluation is warranted for the 
veteran's PTSD under the rating criteria as in effect prior 
to November 7, 1996.  Specifically, the Board finds that 
there has been a demonstrable inability to obtain or retain 
employment since May 1, 1993.  In this regard, the veteran 
has not worked at a regular job since leaving the railroad in 
the late 1980's and he has lived in a small cabin in the 
woods for many years.  The evidence in support of the Board's 
conclusion includes a VA hospital report, dated in April 
1993, which shows that the veteran was admitted on March 22, 
1993, for 24 days, with Axis I diagnoses that included PTSD.  
The veteran has continuously received psychiatric and 
psychopharmacological treatment for his PTSD since that time, 
including an additional hospitalization in 1994.  It is clear 
that since 1993 his symptomatology has included an inability 
to tolerate close contact with others.  Psychological testing 
in early 1994 revealed high scores with regard to PTSD, 
agoraphobia and major depression.  His GAF scores in 1995 and 
1998 were 40 and 35, respectively, which suggest some 
impairment in reality testing or communications or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994). 

In reaching this decision, the Board has considered the 
evidence which shows that the veteran has occasionally worked 
setting up fireworks displays, that he earned a degree in 
herbology in 1992, and that he was given relatively high GAF 
scores of 70 or above after his hospitalizations in 1993 and 
1994.  However, the Board is convinced that a 100 percent 
disability rating is warranted for the entire time period in 
issue.  When viewed in its totality, the overall picture of 
the veteran's disability since March 1993 shows that the 
veteran has had severe symptomatology that includes 
agoraphobia, nightmares, flashbacks, difficulties with anger 
and violent thoughts.  Given this evidence, the Board finds 
that the veteran has had a demonstrable inability to obtain 
or retain employment since May 1, 1993.  

Finally, the Board has considered the evidence which shows 
that the veteran has a long-standing history of alcohol 
abuse.  Although alcohol abuse is normally not compensable, 
in this case there is no clear medical evidence which could 
serve as a basis for distinguishing the effects of any 
alcohol abuse from the veteran's PTSD.  Under the 
circumstances, the Board finds no basis to dissociate the 
effects of any alcohol abuse from the impairment due to PTSD.  
In such cases, where the inability to work may be caused by 
nonservice-connected and service-connected disability, the 
benefit-of-the-doubt doctrine is for consideration.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).

Accordingly, the Board finds that the pertinent evidence is 
in a state of equipoise as to the question of whether one of 
the independent bases for assigning a 100 percent rating 
under the 1996 rating criteria has been established.  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b).  The Board further finds 
that the evidence is also in relative equipoise as to when 
the veteran became demonstrably unable to obtain or retain 
employment.  As previously stated, the veteran was admitted 
to a VA hospital on March 22, 1993 for diagnoses that 
included PTSD.  It is clear that since that time he has 
received on-going treatment for severe PTSD symptoms, and 
that he has not worked at a regular job.  The RO has 
determined that the veteran's claim was received on March 30, 
1993, and with reasonable doubt resolved in the veteran's 
favor, the record shows that he has met the criteria for a 
100 percent rating since the receipt of his claim.  See 38 
C.F.R. § 3.400(b)(2)(i); Fenderson, supra, 126-127.  


ORDER
 
Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for the veteran's PTSD, 
effective from May 1, 1993, is warranted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

